UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-27816 REDWOOD MORTGAGE INVESTORS VIII, a California Limited Partnership (Exact name of registrant as specified in its charter) California 94-3158788 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 900 Veterans Blvd., Suite 500, Redwood City, CA (Address of principal executive offices) (Zip Code) (650) 365-5341 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES[]NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] YES[]NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[X] NO 2 Part I –FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Consolidated Balance Sheets MARCH 31, 2010 (unaudited) AND DECEMBER 31, 2009 (audited) (in thousands) ASSETS March 31, December 31, Cash and cash equivalents $ $ Loans Secured by deeds of trust Principal balances Advances Accrued interest Allowance for loan losses ) ) Net loans Real estate held for sale Real estate held as investment, net Receivable from affiliate 5 Other assets, net Total assets $ $ LIABILITIES AND CAPITAL Liabilities Line of credit $ $ Mortgages payable Accounts payable Payable to affiliate Total liabilities Capital Partners’ capital Limited partners’ capital, subject to redemption, net General partners’ capital, net 64 81 Total partners’ capital Non-controlling interest Total capital Total liabilities and capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Consolidated Statements of Income For the Three Months Ended March 31, 2010 and 2009 (in thousands, except for per limited partner amounts) (unaudited) Revenues Loans Interest $ $ Late fees 24 4 Total loan revenue Imputed interest on formation loan Other interest 23 29 Rental income — Other 4 3 Total revenues Interest expense Line of credit Amortization of originations fees for line of credit 27 30 Mortgages 45 — Amortization of discount on imputed interest Total interest expense Provision for loan losses Operating Expenses Mortgage servicing fees Asset management fees Costs from Redwood Mortgage Corp. Professional services 44 Rental operations — Loss on real estate sold — Impairment loss on real estate 89 — Other 94 Total operating expenses Net income $ $ Net income General partners (1%) $ 2 $ 26 Limited partners (99%) $ $ Net income (loss) per $1,000 invested by limited partners for entire period Where income is reinvested $ 1 $ 8 Where partner receives income in monthly distributions $ 1 $ 8 The accompanying notes are an integral part of these consolidated financial statements. 4 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Consolidated Statements of Changes in Partners’ Capital For the Three Months Ended March 31, 2010 (in thousands) (unaudited) Limited Partners Capital Total Account Unallocated Formation Limited Limited Syndication Loan, Partners’ Partners Costs Gross Capital Balances at December 31, 2009 $ $ ) $ ) $ Formation loan payments received — Net income (loss) — — Allocation of syndication costs ) 87 — — Partners’ withdrawals ) — — ) Early withdrawal penalties — Balances at March 31, 2010 $ $ ) $ ) $ General Partners Capital Total Account Unallocated General Total General Syndication Partners’ Partners’ Partners Costs Capital Capital Balances at December 31, 2009 $
